Citation Nr: 0001164	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-35 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 50 percent.

2.  Entitlement to service connection for coronary artery 
disease (CAD) as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to July 
1945.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD causes total occupational and social 
impairment.

3.  The veteran's CAD is aggravated by his service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(1999).

2.  Entitlement to service connection for CAD as secondary to 
the service-connected PTSD is warranted.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that, based on the 
symptomatology presented during a July 1998 VA mental 
disorders examination, a 100 percent evaluation for PTSD is 
warranted.  The representative has noted that the VA examiner 
scored the veteran's Global Assessment of Functioning (GAF) 
as 50.  The veteran has also contended that his CAD should be 
service connected as secondary to his PTSD because it caused 
the heart disease or aggravated its symptoms, especially 
angina.

The Board recognizes the veteran's contentions; however, the 
preliminary issue is whether he has submitted well-grounded 
claims, and if so, whether the VA has properly assisted him 
in the development of his claims.  Considering the veteran's 
contentions, the Board finds his claims plausible and capable 
of substantiation and therefore well grounded within the 
meaning of 38 C.F.R. § 5107(a) (West 1991).  See Caffrey v. 
Brown, 6 Vet.App. 337, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
the RO has developed all relevant evidence necessary for an 
equitable disposition of this appeal.  Therefore, no further 
assistance to the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Although 
regulations require that a disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

1.  Post-traumatic stress disorder

The RO service connected the veteran's psychiatric disorder 
in July 1948, and it was re-characterized as PTSD in January 
1989.  The veteran is currently evaluated as 50 percent 
disabled for PTSD.  A 50 percent disability evaluation is 
warranted for PTSD causing occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted for PTSD 
causing occupational and social impairment, with deficiencies 
in most areas such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for PTSD causing total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

The veteran has been evaluated by the VA numerous times since 
World War II.  The RO increased the veteran's disability 
evaluation from 30 percent to 50 percent based on the most 
recent examination in July 1998.  During that examination, 
the veteran reported that he had been becoming increasingly 
isolated and he was having daily intrusive thoughts.  He 
reported crying spells about two times per week and 
flashbacks about once per month during which he had a very 
vivid recollection about a particular war experience.  He 
told the examiner that his flashbacks had increased in both 
intensity and duration.

On mental status examination, his voice was tremulous when 
describing war incidents and at one point he started to cry.  
He appeared to be having intrusive thoughts of the war 
experiences.  He showed no signs of hallucinations or 
delusions, and there was no evidence of psychosis.  However, 
the examiner stated that the veteran's concentration appeared 
to be poor.  Recent and remote memory were generally intact.  
The veteran's sleep appeared to be impaired; he had initial 
insomnia and then would wake up after three or four hours 
with thoughts of both current and war-related situations.  He 
felt fatigued much of the time.  The examiner stated that the 
veteran at that time met all the criteria for continuation of 
a PTSD diagnosis, including recurrent intrusive thoughts, 
distressing dreams, flashbacks.  The examiner also stated 
that the veteran tended to avoid thoughts or feelings 
associated with trauma, and he was showing a marked 
diminished interest in activities and a feeling of 
estrangement from others.  The examiner reported that the 
veteran's symptoms had worsened over the past few years, and 
he assessed the veteran's GAF at 50.

Based on the veteran's GAF of 50 and the symptomatology 
presented during the mental disorders examination in July 
1998, the Board concludes that the medical evidence reflects 
that the veteran's PTSD causes total occupational and social 
impairment.  The Diagnostic and Statistical Manual of Mental 
Disorders, 4th Ed. (DSM-IV), indicates that a GAF score of 41 
to 50 reflects serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  As 
noted above, the examiner in July 1998 indicated that the 
veteran had recurrent intrusive thoughts and that he was 
suffering from flashbacks and nightmares.  He also stated 
that the veteran's symptomatology had deteriorated, and that 
he was becoming more isolated and estranged from others.  The 
Board is satisfied that this symptomatology, in conjunction 
with the GAF score of 50, reflects that the veteran's PTSD 
causes total occupational and social impairment as envisioned 
by the rating schedule; thus, a 100 percent evaluation for 
PTSD is warranted.

2.  Coronary artery disease

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Additionally, a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Although there is no competent medical evidence in the claims 
file that the veteran's service-connected PTSD caused his 
heart disease, several medical opinions suggest that his CAD 
symptomatology may be aggravated by his PTSD, specifically 
his angina.  A November 1996 letter from Craig K. Reiss, 
M.D., reflects that the veteran was seen by his office first 
in October 1993 and he was complaining of exertional angina 
at that time.  A cardiac catheterization revealed a dominant 
right coronary artery which was totally occluded.  Dr. Reiss 
reported that the veteran's cardiac risk factors included a 
distant history of cigarette smoking, which he quit 25 years 
ago, and a history of elevated cholesterol.  He also 
indicated that he had been asked to discuss the issue of PTSD 
and its relationship to the veteran's CAD.  He stated that 
"stress has been shown to have some role in coronary artery 
disease.  Certainly if a patient is having panic attacks 
and/or is under extreme stress angina can occur."

A second letter by Dr. Reiss dated June 1998 essentially 
reiterated these statements.  He added, however, that stress 
has also been linked to coronary events.  Therefore, Dr. 
Reiss felt that the PTSD could be contributing to part of the 
veteran's ongoing cardiac symptoms.

A February 1999 VA examination report reflects that the 
veteran's cardiac risk factors included a 30-year history of 
smoking cigarettes, a 20- or 30- year history of heavy 
alcohol intake, and hypercholesterolemia.  In the examiner's 
opinion, it was more likely than not that the predominant 
cause of the veteran's CAD was his plaque formation causing 
blockage in the vessels of his heart.  Moreover, the examiner 
reported that the veteran's risk factors were more likely 
than not the majority of the contributing factors, rather 
than his PTSD.

A VA examination report dated April 1999 corroborates the 
February 1999 opinion.  According to this report, angina is a 
symptom of CAD and occurs when myocardial oxygen demand 
exceeds supply.  Angina can be precipitated by exercise, 
spasm of the coronary arteries, and/or physical and mental 
stress.  The examiner reported that in the presence of CAD, 
mental stress associated with PTSD could exacerbate angina.  
It was his opinion that the veteran's CAD was not caused by 
PTSD, but rather by the presence of clearly defined coronary 
risk factors.  However, the examiner indicated that the 
veteran's PTSD was probably exacerbating the symptoms of CAD, 
specifically the symptom of angina.

In light of the private and the VA opinions, the Board 
concludes that the evidence reflects that the veteran's CAD 
is aggravated by his service-connected PTSD.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  Under Allen 
and 38 C.F.R. § 3.310(a), such aggravation provides a basis 
for the grant of service connection; thus, service connection 
is warranted for the veteran's CAD.


ORDER

Subject to the regulations governing the payment of monetary 
benefits, entitlement to a 100 percent evaluation for PTSD is 
granted.

Entitlement to service connection for CAD as secondary to the 
service-connected PTSD is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

